771 N.W.2d 797 (2009)
Peter Joshua LABRECK, Plaintiff-Appellee,
v.
OAKLAND CIRCUIT JUDGE, Defendant-Appellant.
Docket No. 139478. COA No. 292558.
Supreme Court of Michigan.
September 16, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the July 9, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would grant leave to appeal.